
	
		I
		111th CONGRESS
		2d Session
		H. R. 6440
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Fair Housing Act to provide an exemption for
		  any person seeking to enter into a shared living arrangement with a person
		  sharing similar religious opinions or religious beliefs, and for other
		  purposes.
	
	
		1.Amendment to provide shared
			 living exemptionSection 807
			 of the Fair Housing Act (42 U.S.C. 3607) is amended by adding at the end the
			 following:
			
				(c)Section 804(c) shall not apply to any
				notice, statement, or advertisement that indicates a preference by any person
				to enter into a shared living arrangement with a person sharing similar
				religious opinions or religious beliefs.
				(d)For purposes of
				this section, the term shared living arrangement means an
				agreement in which the occupants of a dwelling share living space within the
				dwelling.
				.
		
